Appellant was convicted of horse theft, from which judgment the appeal is prosecuted.
The first ground of the motion for a new trial is to the effect that Middleton was permitted, over appellant's objection, to remain on the jury and act as foreman of the jury after he had disclosed the fact that he was a member of the grand jury that presented and found the bill of indictment, said Middleton having testified on the voir dire examination that he had never heard of this case or any of the facts connected with it. This is simply stated as a ground of the motion for new trial, and is not verified in any manner so that it can be considered.
The second ground of the motion for new trial is thus stated: Because no plea of not guilty was made or entered by the defendant herein, nor by anyone for him, neither did he decline or refuse to enter such plea. This is in no way verified. The judgment recites that the defendant pleaded not guilty. As this matter is presented it can not be considered, especially in view of the fact that the recital of the judgment shows the contrary.
The judgment is affirmed.
Affirmed.